Per Curiam:

The appeal herein is dismissed for the reason that the decision of the state court sought here to be reviewed was based upon a non-federal ground adequate to support it. New Orleans Water Works Co. v. Louisiana Sugar Co., 125 U.S. 18, 38, 39; Cross Lake Club v. Louisiana, 224 U.S. 632, 639, 640; Long Sault Development Co. v. Call, 242 U.S. 272, 277, 278; Hardin-Wyandot Lighting Co. v. Upper Sandusky, 251 U.S. 173, 178, 179; Girard Trust Co. v. Ocean & Lake Realty Co., 286 U.S. 523; Real Estate-Land Title & Trust Co. v. Springfield, 287 U.S. 577.